Citation Nr: 0515391	
Decision Date: 06/07/05    Archive Date: 06/15/05

DOCKET NO.  03-08 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Fort 
Harrison, Montana


THE ISSUE

Eligibility for enrollment in the Department of Veterans 
Affairs (VA) medical health care system.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel






INTRODUCTION

The veteran had active service from February 1970 to February 
1974.

This appeal arose from a January 2003 denial of the 
Department of Veterans Affairs (VA) Medical Center (VAMC) in 
Fort Harrison, Montana.  In this decision, the VAMC 
determined that the veteran was ineligible for VA medical 
care.

In March 2004, the veteran offered testimony at a video 
conference before the undersigned Veterans Law Judge.  The 
appeal was remanded by the Board to the VAMC via the Appeals 
Management Center (AMC), in Washington, DC in August 2004 for 
additional development of the record.  It has been returned 
to the Board for appellate review.


FINDINGS OF FACT

1.  The veteran does not have a compensable service-connected 
disability and his annual income exceeds VA's means test 
threshold; he is in priority group 8.

2.  The veteran's application for enrollment in the VA health 
care system was received after January 17, 2003.


CONCLUSION OF LAW

The appellant has not met the basic eligibility requirements 
for enrollment in the VA medical health care system.  38 
C.F.R. § 17.36 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Generally, a veteran must be enrolled in the VA health care 
system as a condition for receiving medical benefits. 38 
C.F.R. § 17.36 (a) (2004).  The Secretary determines which 
categories of veterans are eligible to be enrolled, based on 
enumerated priorities, with nonservice connected veterans 
assigned the lowest priority, category 8.  38 C.F.R. § 17.36 
(b) (2004).  Beginning January 17, 2003, VA will enroll all 
priority categories of veterans except those veterans in 
priority category 8 who were not in an enrolled status on 
January 17, 2003.  38 C.F.R. § 17.36 (c) (2004).  A veteran 
may apply to be enrolled in the VA health care system at any 
time; however, the veteran who wishes to be enrolled must 
apply by submitting a completed VA application for health 
benefits to a VA medical facility.  38 C.F.R. § 17.36 (d) 
(2004).

In this case, the veteran's application for enrollment in 
VA's health care system was received on January 27, 2003, 
during an in person visit the veteran made to the VAMC that 
day.  Based on his status as a nonservice-connected veteran 
and the financial information provided, he was assigned to 
priority group 8.  The veteran does not disagree with the 
date of receipt of his application.  Rather, he argues that 
had he been informed as to the cut off date of January 17, 
2003, he would have applied for benefits earlier.  At a March 
2004 video-conference before the undersigned Veterans Law 
Judge, he testified that he feels strongly that he should be 
able to use VA facilities for his health care as he gets 
older.  He explained that a Navy recruiter promised that he 
would be entitled to such benefits following his service.  
The veteran has relied on that representation.  The veteran 
is not filing a claim for service connection for a 
disability, but merely seeking access to VA's healthcare 
system for the purpose of examinations and medications.  He 
testified that he would be willing to pay a co-payment and 
get his medications at a reduced price.

In an effort to assist the veteran complete his application 
for benefits, the Board remanded the matter in August 2004 to 
obtain relevant financial information.  The veteran completed 
a VA form 10-10EZ, Application for Health Benefits in October 
2004.  This was necessary as an earlier form was not of 
record, and no financial documentation was available for 
Board review.  As noted in the Board's remand, the veteran 
could be eligible under Priority Groups 5 and 7 if he met the 
financial criteria.  The veteran returned the form in October 
2004, completed in pertinent parts for consideration of 
eligibility for group 5 or 7.  The form showed an annual 
income of $52,372.00, his cash assets totaled $150,000.00, 
and his additional property, minus mortgage and liens, was 
$120,000.00.  

The financial information provided by the veteran makes him 
ineligible for VA medical care.  As to whether the veteran 
was eligible for care under Priority Groups 5 and 7, the 
Board will address group 5 first.  The veteran has not been 
shown to be unable to defray the expenses of necessary care 
under 38 U.S.C.A. § 1722(a).  Under 38 U.S.C.A. § 1722, a 
veteran is considered to be unable to defray the expenses of 
necessary care if he is eligible to receive medical 
assistance under a State plan approved under title XIX of the 
Social Security Act, if he is in receipt of pension under 
section 1521 of title 38, or if his attributable income (and 
net worth) is not greater than the amount set forth in 
subsection (b).  See 38 U.S.C.A. §§ 1503, 1522, 1722.  The 
record does not show that the veteran has been approved under 
title XIX of the Social Security Act, nor does it show that 
he is in receipt of pension under section 1521.  Regarding 
the third eligibility criteria for this priority category, 
The total gross annual income was $52,372.00.  For 2004, the 
income threshold was $25,162.00 for a single veteran with no 
dependents.  See VHA Directive 2003-069.  The veteran does 
not dispute that his annual income is above the income 
threshold set forth at 38 U.S.C.A. § 1722, at any time since 
he applied for medical benefits.  The veteran's income and 
net worth have exceeded this amount.  Thus, the veteran does 
not meet the eligibility criteria for priority group 5.

As to priority group 7, the veteran would be eligible under 
priority group 7 if he agreed to pay the applicable co-
payment and if his income for the previous year constituted 
low income under the geographical income limits established 
by the United States Department of Housing and Urban 
Development for the fiscal year that ended on September 30.  
The veteran testified that he would pay a co-payment.  
However, he does not meet the criteria for low income.  The 
record shows that the veteran lives in Helena, Montana, that 
he is single, and that he has no dependents.  Under the 
provisions of 38 C.F.R. § 17.36, income is determined using 
the provisions of 38 C.F.R. §§ 3.271, 3.272, and 3.273.  The 
geographical median income for a family of four living in 
Helena, Montana, published in the Federal Register in April 
15, 2003, was $48,078.00.  Based on this figure, the median 
income for a single person is calculated to be $25,000.00.  
The veteran's income and net worth assets as listed on the 
Form 10-10EZ in October 2004 exceeded this median income 
figure and clearly exceed the low income threshold, which is 
80 percent of the median income for that area.  See 
42 U.S.C.A. § 1437 a(b)(2)(2004).  Thus the veteran does not 
meet the eligibility criteria for priority group 7.

Thus, the veteran is in priority group 8.  Unfortunately, due 
to VA's limited resources, the Secretary has chosen to 
restrict enrollment to veteran's in priority group 8 not 
already enrolled as of January 17, 2003.  The veteran's 
application was received subsequent to this date, and as a 
category 8 veteran he is ineligible for enrollment under the 
applicable regulation.  As the law and not the evidence of 
record is dispositive in this case, the claim must be denied 
because of the lack of legal entitlement under the law.  See 
Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994).

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) which eliminates the concept of a well-
grounded claim, and redefines the obligations of VA with 
respect to the duty to assist claimants in the development of 
their claims.  However, the VCAA recognizes certain 
circumstances where VA will refrain from or discontinue 
providing assistance.  Circumstances in which VA will refrain 
from or discontinue providing assistance in obtaining 
evidence include, but are not limited to the claimant's 
ineligibility for the benefit sought because of lack of 
qualifying service, lack of veteran status, or other lack of 
legal eligibility.  38 C.F.R § 3.159 (d).  When there is 
extensive factual development in a case, and there is no 
reasonable possibility that any further assistance would aid 
the appellant in substantiating his claim, VCAA does not 
apply.  38 U.S.C.A. § 5103A(a)(2) (Secretary not required to 
provide assistance "if no reasonable possibility exists that 
such assistance would aid in substantiating the claim").  
DelaCruz v. Principi, 15 Vet. App. 143, 149 


(2001).  In this case, because of the lack of legal 
entitlement, the Board finds that VCAA does not apply.  See 
VAOPGCPREC 5-04.


ORDER

Eligibility for enrollment in the VA medical health care 
system is denied.



	                        
____________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


